Citation Nr: 1452038	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  09-12 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to April 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In September 2011, the Veteran testified during a hearing before the undersigned; a transcript of that hearing is of record.

The Veteran's claim was remanded by the Board in January 2012.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.

A claim for a total disability rating based on individual unemployability (TDIU) is deemed to have been submitted as part of any claim for a higher initial evaluation when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest evaluation possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran testified in September 2011 that he was in school and would soon graduate with a registered nursing associate's degree.  The Board notes that the Veteran has not asserted that his service-connected asthma causes him to be unemployable, and none of the medical evidence makes any indication that the Veteran is unemployable.  Accordingly, there is no implicit claim for TDIU.  Id.


FINDINGS OF FACT

1.  December 2008 spirometry testing revealed that the Veteran's FEV-1 was 91 percent of predicted and that his FEV-1/FVC was 81 percent.

2.  The Veteran's asthma disability has been manifested by daily inhalational therapy, but not by at least monthly visits to a physician for required care of exacerbations or by courses of systemic corticosteroids at least three times a year.


CONCLUSION OF LAW

The criteria for a 30 percent initial rating for bronchial asthma have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6602 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

This appeal arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice-such as notice contained in the rating decision and statement of the case (SOC) have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records and VA treatment records.  The Veteran was provided a VA medical examination in January 2009.  The Veteran has provided testimony at a hearing before a Veterans Law Judge.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  

With respect to the September 2011 Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At the hearing the Veterans Law Judge obtained information from the Veteran regarding the extent of his asthma symptoms.  The discussion during the hearing revealed that there were pertinent VA treatment records and private medical records that had not been obtained.  Following the hearing the Veteran's claim was remanded by the Board to obtain the VA and private medical records, as well as to afford the Veteran a new VA medical examination regarding his asthma disability.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

Following the January 2012 Board remand, the agency of original jurisdiction (AOJ) sent a letter to the Veteran in order to arrange a VA medical examination.  That letter was returned as undeliverable and the scheduled VA medical examination was cancelled.  In July 2012 the AOJ phoned the Veteran and verified his mailing address.  The AOJ then sent a July 2012 letter to the Veteran requesting authorization to obtain copies of his private medical records.  This letter was not returned as undeliverable.  The AOJ also scheduled the Veteran for a new VA medical examination.  The record indicates that the Veteran did not report for the VA examination and he did not provide the AOJ with authorization to request his private medical records.  The AOJ did obtain copies of the Veteran's VA treatment records.  As such, the Board's January 2012 remand instructions were carried out to the extent possible given the lack of cooperation of the Veteran.  Consequently, the Board finds that the duty to assist has been met given the circumstances.  The record does not indicate that the Veteran has contacted VA to explain why he failed to report for the VA examination.  The Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran asserted on his VA Form 9 that he is entitled to a compensable rating for his asthma based on his need of medications.  At his hearing he reported that he used an albuterol inhaler three or four times a week.  He testified that he had used a medication called Asmanex Twisthaler for a while.  He stated that he was currently on a Qvar inhaler twice a day.  

The August 2006 rating decision on appeal granted the Veteran service connection for bronchial asthma effective from November 21, 2005.  The Veteran was assigned a noncompensable rating under Diagnostic Code 6602, the code for bronchial asthma.  See 38 C.F.R. § 4.97.

A 10 percent rating is assigned for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent or intermittent inhalational or oral bronchodilator therapy. 

A 30 percent rating is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication. 

A 60 percent rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic oral or parenteral corticosteroids. 

A 100 percent rating is assigned for FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications. 

If the FEV-1 and the FVC are both greater than 100 percent, do not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.  See 38 C.F.R. § 4.96(d)(7).

The Board notes that the Veteran is not entitled to a compensable rating based on pulmonary function tests (PFTs).  December 2008 spirometry testing revealed that the Veteran's FEV-1 was 91 percent of predicted and that his FEV-1/FVC was 81 percent.  Thus he may not be granted a compensable rating under DC 6602 based on the results of his PFTs.  Either finding must be 80 percent or lower for a compensable rating.  See 38 C.F.R. § 4.97.

However, the Board does find that the Veteran meets the criteria for a 30 percent rating for his bronchial asthma based on daily inhalational therapy.  A July 2008 VA treatment record notes that the Veteran was using albuterol three times a day.  A November 2008 VA treatment record notes that the Veteran was using albuterol 20 times a week.  The VA clinician prescribed the Veteran mometasone daily.  The VA treatment records indicate that the Veteran was provided prescriptions of albuterol and mometasone inhalers until at least August 2009.  It appears that the Veteran discontinued VA medical treatment soon thereafter.  At his hearing the Veteran reported that he then started receiving treatment from a private doctor who was much closer to where he lived.  As noted above, the Veteran further testified that he was on daily Qvar inhalers prescribed by his private doctor for treatment of his asthma.

On VA examination in January 2009, the examiner noted that the Veteran's asthma appeared to be poorly managed and described the current stage of the Veteran's asthma as mild persistent.  The Veteran reported that in the past he had used Asmanex or mometasone for about two years intermittently and that they were not particularly helpful.  He reported the he was currently using albuterol inhaler up to four times a day to control his asthma symptoms.  As the VA treatment records, the VA examination report, and the Veteran's hearing testimony all indicate daily inhalational therapy for treatment of his asthma, a 30 percent initial rating is warranted.

The Board has considered whether the Veteran is entitled to a rating in excess of 30 percent for his bronchial asthma.  As noted above, his PFT results do not even meet the criteria for a 10 percent rating, much less a 60 percent rating under DC 6602.  A 60 percent rating is also warranted when there are at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic corticosteroids.  The Board notes that none of the records indicate that the Veteran required monthly visits to a physician for required care of exacerbations.  Furthermore the record does indicate that the Veteran has ever been prescribed courses of systemic corticosteroids.  Consequently, the Veteran has not met the criteria for a rating in excess of 30 percent for bronchial asthma at any time since the grant of service connection.  Accordingly, the Board finds that the Veteran is entitled to an increased rating of 30 percent, but no higher, since the grant of service connection for bronchial asthma.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Board notes that in this case the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the disability picture is contemplated by the Rating Schedule.  When the disability picture is contemplated, the assigned schedular rating is, therefore, adequate, and no referral to the Director of VA's Compensation and Pension Service for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
  


ORDER

An initial rating of 30 percent is granted for bronchial asthma subject to the law and regulations regarding the award of monetary benefits.  



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


